DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,14-16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Burger (patent application publication No. 20170083335).

Burger taught the invention  as claimed including (as to claim 1) an integrated circuit (e.g., see paragraph 0014) comprising: a first plurality of processing cores (730,731,732,733) and a second plurality of processing cores (734,735,736,737) that define an array of cores within the integrated circuit (e.g., see paragraph 0039 and figs. 1,7); data handling circuitry(160,720,725,727) that interface with one or more memory circuits(740)(e.g., see paragraph 0097) ;)[note Burger taught the core scheduler 725 schedules the flow of instructions including allocation and deallocation of cores for performing instruction processing ,control of input data and output data between an of the cores, register files, memory interfaces and/or I/O interfaces”; and a subset of the first plurality of processing cores(e.g.,730,731)] being arranged between the data handling circuitry and the second plurality of processing cores(e.g., 730,737)( e.g., see fig. 7 and paragraph 0097)..
As to claim 14 Burger taught The integrated circuit according to claim 1, wherein the data handling circuitry controls a movement of data between the array of cores and a hierarchical memory structure of the integrated circuit (e.g., see paragraphs 0041 and 0097)[note the  Burger taught  control unit (720) which includes scheduler that controls input and output data  between cores and memory interface which is used to connect to memory; and may include DMA controller. This along with the teachings of a hierarchical memory which includes L2 cache and main memory provides this limitation].

As to claim 15 Burger taught the integrated circuit according to claim 14, wherein the hierarchical memory structure being implemented as a two-dimensional direct memory access enabling data access and data reshaping during data transfers (e.g., see paragraph 0041,0042) [note the use of DMA in s system that uses hierarchical memory and the transfer of blocks of data in a system that operates on graphics data provides this limitation].

As to claim 16 Burger taught  the integrated circuit according to claim 1, further comprising: a broadcast bus (1120,1121,1128,1129) arranged in electrical communication with the data handling circuits at a first input terminal of the broadcast bus and in electrical communication with a subset of the array of cores at a plurality of output terminals of the broadcast bus (e.g., see figs. 10,11 and  paragraph 0127)[note Burger taught wires connecting cores and memory system (e.g., see paragraph 0040)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4,6,7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger (patent application publication No. 2017/0083335) in view of Soni (patent No. 7,526,666).
As to claim 2 Burger taught  The integrated circuit according to claim 1,  but did not expressly detail wherein the first plurality of processing cores: (a) accepts data into the array of cores and (b) transmits data out of the array of cores. 
However note Burger taught the core scheduler 725 schedules the flow of instructions including allocation and deallocation of cores for performing instruction processing ,control of input data and output data between an of the cores, register files, memory interfaces and/or I/O interfaces”; and a subset of the first plurality of processing cores. Therefore one of ordinary skill in the art at the time of the claimed invention would have been motivated to accept data into the array and transmit data out of the array at least to implement the execution of scheduling performed by the scheduler of Burger and access data to/from the external memory for processing and storage to preserve execution results. This would provide storing of result(s) not needed in current processing in external memory which also allows smaller on-core memory which reduces system cost and  facilitates easier access to current data. On the other hand, Soni taught a front end of a GPU that provides an interface between  an internal GPU array of cores and external CPU  and system memory  (e.g., see fig.  2).The CPU addresses the data in memory and the front end retrieves the data from system memory  and the selected data is used in execution of program(s) in the array of cores (e.g., see col. 4, line 50-col. 5, line 27). This provides the array accepting data from system memory (which outside the array ) and executing program(s) using the data in the combined system. One of ordinary skill in the art would have been motivated to also send out of the array to the system memory to preserve the data that was not needed for current processing to allow for smaller on core storage which would  reduce system cost and reduce time to access data need for current processing, as fewer location on-core would be accessed for current processing.  



As to claim 3 Burger taught  The integrated circuit according to claim 1, wherein the data handling circuitry (720) (a) are arranged outside of the array of cores (730, 731, 732, 733, 734, 735, 736, 737) (e.g., see fig. 7); but did not expressly detail (b) transmits input data from the one or more memory circuits into the first plurality of processing cores; and (c) accepts output data from the first plurality of processing cores. However  Burger taught the core scheduler 725 schedules the flow of instructions including allocation and deallocation of cores for performing instruction processing ,control of input data and output data between an of the cores, register files, memory interfaces and/or I/O interfaces”. Therefore one of ordinary skill in the art at the time of the claimed invention would have been motivated to accept data into the array and transmit data out of the array at least to implement the execution of scheduling performed by the scheduler of Burger and access data to/from the external memory for processing and storage to preserve execution results. This would provide storing of result not needed in current processing in external memory which also allows smaller on core memory which reduce system cost facilitate easier access to current data. On the other hand, Soni taught a front end of a GPU that provides an interface between  an internal GPU array of cores and external CPU  and system memory  (e.g., see fig.  2) where the CPU addresses the data in memory and the front end retrieves the data from system memory  and the selected data is used in execution of program(s) in the array of cores (e.g., see col. 4, line 50-col. 5, line 27). This provides the array accepting data from system memory (which outside the array) and executing program(s) using the data in the combined system. One of ordinary skill in the art would have been motivated to also send out of the array to the system memory to preserve the data that was not needed for current processing to allow for smaller on core storage which would  reduce system cost and reduce time to access data need for current processing as fewer location on core would be accessed for current processing.  



As to claim 4 Burger taught The integrated circuit according to claim 1, wherein each processing core of the second plurality of processing cores interfaces with one or more processing cores of the first plurality of processing cores and one or more neighboring processing cores of the second plurality of cores (e.g., see paragraph 0097)[note Burger schedules control of input data  and output data between any of the cores in paragraph 0097), On other hand Soni also taught (in fig. 2),  connections between each core a neighboring core and core interface. 

.

As to claim 6 Burger taught  The integrated circuit according to claim 1, Soini taught  wherein a subset of the second plurality of processing cores is encompassed entirely by neighboring cores of the second plurality of processing cores (e.g.,. see fig. 2 and col. 5, lines 15-19))  Soni taught an array with scalable size of array which would include a subset of cores encompassed by neighboring cores.

As to claim 7 Burger and Soni taught  The integrated circuit according to claim 6, Soni taught wherein a distinct subset of the second plurality of processing cores is encompassed by one or more of the second plurality of processing cores and one or more of the first plurality of processing cores(e.g., see fig. 2 and col. 5, lines 15-19)][note Soni taught an array of cores that is scalable which would include a distinct  subset encompassed by another subset of cores   all of which are encompassed by another subset of cores].

As to claim 9 Burger taught the integrated circuit according to claim 1, wherein a circuitry of the second plurality of processing cores include: a register file (230) (e.g., see fig. 2 and paragraph 0055); and a plurality of distinct data processing circuits (230) (e.g., see fig. 1)[note the processor core shown in fig 2  details an example of the microarchitecture of the block-based processor 100 (e.g., see paragraph 0047) which is also shown in the  array configuration in fig. 7 (e.g.,. see paragraph 0097)].

Claim(s) 5,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as applied to claim 1 above, and further in view of Emberson (patent application publication No. 2003/0037222).
As to claim 5 Burger taught  The integrated circuit according to claim 1, Emberson taught  wherein the second plurality of processing cores(e. g,. see fig. 3 and paragraph 0034): (a) accepts input data from the first plurality of processing cores; (b) processes the input data (e.g., see paragraph 0038); (c) transmits the processed input data as output data to the first plurality of processing cores (e.g., see figs. 8,9 and paragraphs 0046-0050 and 0053-0054). Emberson taught the cores comprise ASICs. One of ordinary skill would have been motivated to implement the ASIC cores on the same integrated circuit at least to take advantage of advances in integrated circuits allowing more transistors to be located on the same chip and this would reduce delays in transmitting data from one core to another   and therefore increasing throughput.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Burger and Emberson Both references were directed to data processing using one or more arrays of cores. One of ordinary skill would have been motivated to incorporate the Emberson teachings of sending data for processing from a host external to the array to a particular core (i.e., ASIC)  and then to another ASIC that is the intended recipient. This sending of data would have been done  at least to enable reduction in the amount of connections between cores and therefore simplifying the interconnect circuitry that is able to send data to each core. This simplification would   reduce system cost.
As to claim 10 Burger and Emberson taught  The integrated circuit according to claim 9,  Emberson taught wherein each processing core of the second plurality of processing cores includes: a plurality of data input/output ports, wherein a data input/output port of the plurality of data input/output ports is arranged at each side of each processing core of the second plurality of processing cores, wherein each of the data input/output ports of a given processing core of the second plurality of processing cores interfaces with one or more of the register file and another data input/output port of the given processing core (e.g., see paragraph 0059 and fig. 11).

As to claim 11 Burger taught The integrated circuit according to claim 1,  Burger taught  a circuitry of the first plurality of processing cores include: a register file(230) (e.g., see fig. 2 and paragraph 0055); and Emberson taught  a plurality of data input/output ports, wherein a data input/output port of the plurality of data input/output ports is arranged at each side of each processing core of the second plurality of processing cores, wherein each of the data input/output ports of a given processing core of the first plurality of processing cores interfaces with one or more of the register file and another data input/output port of the given processing core (e.g. see paragraph 0059 and figs. 11,12).

As to claim 12 Burger taught  the integrated circuit according to claim 1,  Emberson taught  wherein a propagation of input data within the integrated circuit includes passing the input data from the data handling circuitry into one or more of the plurality of first processing cores and passing the input data from the one or more of the plurality of first processing cores into one or more of the second plurality of processing cores that performs one or more computations against the input data (e.g., see fig. 8 and paragraphs 0046-0050).

As to claim 13 Burger taught  The integrated circuit according to claim 1, Emberson taught  wherein a propagation of output data within the integrated circuit includes after a processing of input data by the second plurality of processing cores, passing the output data from one or more of the second plurality of processing cores into one or more of the first plurality of processing cores, and passing the output data from the first plurality of processing cores into the data handling circuitry arranged outside of the array of cores (e.g., see fig. 8 and paragraphs 0046-0050).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,086,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the instant application and patent show that they are both directed to common subject matter.
Instant application (SN 16/590,999)
Patent No. 11,086,574
1. An integrated circuit comprising: a first plurality of processing cores and a second plurality of processing cores that define an array of cores within the integrated circuit; data handling circuitry that interface with one or more memory circuits; and a subset of the first plurality of processing cores being arranged between the data handling circuitry and the second plurality of processing cores.
1. An integrated circuit comprising: a first plurality of processing cores and a second plurality of processing cores that define an array of cores within the integrated circuit; data handling circuitry that interface with one or more memory circuits; and a subset of the first plurality of processing cores being arranged between the data handling circuitry and the second plurality of processing cores, wherein a circuitry of each of the second plurality of processing cores includes: a register file; and a plurality of distinct data processing circuits comprising a plurality of multiply accumulators, each of the plurality of multiply accumulators being arranged adjacent a data input/output port of a respective processing core of the second plurality of processing cores.




Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the outstanding double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  claims 8 requires among other things:  
The integrated circuit according to claim 1, wherein a circuitry architecture of the first plurality of processing cores is distinct from a circuitry architecture of the second plurality of processing cores.
The closest prior art includes Burger, Emberson and Soni. The limitations of claim 1 (which claim 8 depends) was taught by Burger as detailed  above. The limitations of claims 2-7,9-16 were taught by the closest prior art as detailed above.  However closest prior art did not disclose among other things the limitations of claim 8 as shown above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gray (patent application publication No. 2016/037866) disclosed instruction block allocation (e.g., see abstract).
	Abali (patent application publication No. 2016/0085720) disclosed reconfigurable array processor for pattern matching (e.g., see abstract).
	Latta (patent application publication No. 2003/0009612) disclosed memory interface and method of interfacing between functional entities (e.g., see abstract). 
Richie, D., et al., A Distributed Shared Memory Model  and C++ Templated Meta-Programming Interface for the Epiphany RISC Array Processor,2017, Elsevier, pp. 1093-1102.
Rossi, D., Ultra-Low-Latency  Lightweight  DMA for Tightly Coupled Multi-Core Clusters 2014, ACM 10 pages. . 
Dupont de Dinechin, B., et al., A Clustered ManyCore Processor Architecture for Embedded and Accelerated Applications, 2013, IEEE, 6 pages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183